 

[g0qkjrv1byyq000001.jpg]

 

Exhibit 10.12

June 1, 2015

Patricia Chiodo

RE:Offer Letter Revision

Dear Tricia:

This Letter Amendment (hereinafter, “Amendment”) revises your Offer Letter dated
May 15, 2015 (hereinafter, “Offer Letter”) as follows:

 

•

Long Term Incentive Plan:  You will be eligible to participate in the Company's
Long Term Incentive/Phantom Stock Plan (or any future equivalent/revised
plan).  Shares/grants/incentives are not guaranteed and are issued at the
discretion of the Board of Directors.

 

•

Severance:  In the event your employment is terminated by ATS, for reasons other
than cause, subject to entering into an appropriate release, non-disparagement
and cooperation agreement, ATS will pay your base salary including the cost of
medical benefits for a 12 month period.  In the event you resign for “Good
Reason”, subject to entering into an appropriate release, non-disparagement and
cooperation agreement, ATS will pay your base salary including the company cost
of medical benefits for up to a 12 month period, or until you find alternate
employment (whichever occurs first) “Good Reason” means a change in authority,
duties, responsibilities, reporting lines, or other action by the Company
resulting in a diminution of, or a material alteration to, your position.  A 60
day working/cooperation period is required after resignation of employment to
assist with the transition of your role.

This Amendment supersedes any prior understanding, written or oral, between the
Parties respecting the subject matter contained herein.  To the extent the
provisions of this Amendment conflict with your Offer Letter, the provisions of
this Amendment shall control.  Please sign below to document your agreement to
this Amendment.

Sincerely,

 

/s/ David M. Roberts

 

David M. Roberts

President & Chief Operating Officer

American Traffic Solutions, Inc.

 

 

/s/ Patricia Chiodo

 

June 1st, 2015

 

 

Patricia Chiodo

 

Date

 

 

 

1330 W. Southern Ave.  ●  Tempe, Arizona 85282  ●  TEL:  480.443.7000

 

www.atsol.com  ●  www.RoadSafetyCameras.com  ●  www.platepass.com  ●
www.atscrossingguard.com